                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KALEY DIANN SILVA and                       :   CIVIL ACTION NO. 1:18-CV-2135
LINDSEY AVENETTI,                           :
                                            :   (Chief Judge Conner)
                    Plaintiffs              :
                                            :
             v.                             :
                                            :
RITE AID CORPORATION,                       :
                                            :
                    Defendant               :

                                  MEMORANDUM

      Plaintiffs Kaley Diann Silva (“Silva”) and Lindsey Avenetti (“Avenetti”)

commenced this action against defendant Rite Aid Corporation (“Rite Aid”).

Plaintiffs allege several Pennsylvania common-law and statutory claims against

Rite Aid, claiming that certain Rite Aid product labeling was misleading. (Doc. 38).

Rite Aid moves to dismiss plaintiffs’ second amended complaint pursuant to

Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). (Doc. 50).

I.    Factual Background and Procedural History

      Rite Aid is a nationwide drug store chain and a retailer of nutritional

supplements. (Doc. 38 ¶¶ 8, 10). Rite Aid sells its own nutritional supplements in

brick-and-mortar stores and online through its website. (See id. ¶¶ 3, 10). These

nutritional supplements are packaged using two product labels. The principal

display panel label is located on the front of the bottle and contains basic

information about the product, including the name of the nutritional supplement,

the delivery mechanism (e.g., capsule, tablet), and the quantity of pills. (See id.

¶¶ 35-37, 47-48; see, e.g., id. at 22, Figure 5a). The supplement facts label, located
on the back of the bottle, provides a more detailed description of the product’s

ingredients and serving size. (See, e.g., id. at 22, Figure 5a). In Rite Aid’s stores,

these bottles are placed next to and above a pricing label. (Id. ¶ 49). The pricing

label conveys the price, the nature of the supplement, and the number of pills per

bottle. (Id. ¶ 49; see, e.g., id. at 23, Figure 5c). On Rite Aid’s website, consumers

can view the principal display panel and supplement facts labels before purchasing

by clicking on small image icons. (See id. ¶ 71; see, e.g., id. at 24, Figure 5b).

      Plaintiffs are Oregon residents and consumers of Rite Aid supplements. (Id.

¶¶ 6-7). Silva purchased two bottles of nutritional supplements at a Rite Aid store

in Oregon. (Id. ¶ 93). Silva does not allege that she read the supplement facts

labels before purchasing the bottles. (See id. ¶¶ 99, 104). Avenetti purchased two

bottles of nutritional supplements through Rite Aid’s online store. (Id. ¶¶ 108-09).

Avenetti similarly does not claim to have read the supplement facts labels by

clicking on its image before completing the online transactions. (See id. ¶¶ 113,

114). Plaintiffs allege that the principal display panel labels for the purchased

products failed to accurately specify the quantity of supplement per serving and the

size of each serving. (Id. ¶¶ 51-54).

      Plaintiffs commenced this action by filing a complaint on February 2, 2018.

Plaintiffs are now proceeding on their second amended complaint, alleging claims

for intentional and negligent misrepresentation, breach of contract, breach of

express and implied warranties, unjust enrichment, and violation of Pennsylvania’s

Unfair Trade Practices and Consumer Protection Law (“UTPCPL”), 73 PA. STAT.

AND CONS. STAT. ANN. §    201-1 et seq. Rite Aid moves to dismiss the second

                                            2
amended complaint for lack of subject matter jurisdiction and failure to state a

claim under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). The motion is

fully briefed and ripe for disposition.

II.   Legal Standards

      A.     Subject Matter Jurisdiction

      Federal Rule of Civil Procedure 12(b)(1) provides that a court may dismiss a

claim for lack of subject matter jurisdiction. See FED. R. CIV. P. 12(b)(1). Such

jurisdictional challenges take one of two forms: (1) parties may levy a “factual”

attack, arguing that one or more of the pleading’s factual allegations are untrue,

removing the action from the court’s jurisdictional reach; or (2) they may assert a

“facial” challenge, which assumes the veracity of the complaint’s allegations but

nonetheless argues that a claim is not within the court’s jurisdiction. Lincoln

Benefit Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015) (quoting CNA

v. United States, 535 F.3d 132, 139 (3d Cir. 2008)). In either instance, it is the

plaintiff’s burden to establish jurisdiction. See Mortensen v. First Fed. Sav. & Loan

Ass’n, 549 F.2d 884, 891 (3d Cir. 1977).

      B.     Failure to State a Claim

      Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for the

dismissal of complaints that fail to state a claim upon which relief may be granted.

FED. R. CIV. P. 12(b)(6). When ruling on a motion to dismiss under Rule 12(b)(6), the

court must “accept all factual allegations as true, construe the complaint in the light

most favorable to the plaintiff, and determine whether, under any reasonable

reading of the complaint, the plaintiff may be entitled to relief.” Phillips v. County

                                            3
of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche Holdings,

Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)). The court may also consider “matters of

public record, orders, exhibits attached to the complaint and items appearing in the

record of the case.” Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010) (citing

Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d

Cir. 1993)).

       To test the sufficiency of the complaint, the court conducts a three-step

inquiry. See Santiago v. Warminster Township, 629 F.3d 121, 130-31 (3d Cir. 2010).

First, “the court must ‘tak[e] note of the elements a plaintiff must plead to state a

claim.’” Id. at 130 (alteration in original) (quoting Ashcroft v. Iqbal, 556 U.S. 662,

675 (2009)). Next, the factual and legal elements of a claim must be separated; well-

pleaded facts are accepted as true, while mere legal conclusions may be

disregarded. Id. at 131-32; see Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d

Cir. 2009). Then, once the court isolates the well-pleaded factual allegations, it must

determine whether they are sufficient to show a “plausible claim for relief.” Iqbal,

556 U.S. at 679 (citing Twombly, 550 U.S. at 556). A claim is facially plausible when

the plaintiff pleads facts “that allow[] the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

III.   Discussion

       Reduced to its essentia, plaintiffs’ position is that Rite Aid’s principal display

panel labels are misleading. Plaintiffs claim that a reasonable consumer would

understand the principal display panel labels alone as promising a full serving of

nutritional supplement in each capsule or tablet. Rite Aid contends that plaintiffs

                                            4
lack standing to seek injunctive relief and that plaintiffs have failed to state any

claim for which relief can be granted. We begin with the question of standing.

      A.     Standing

      Article III of the United States Constitution limits federal court jurisdiction to

“cases” and “controversies.” U.S. CONST. art. III, § 2. To establish Article III

standing, a plaintiff must demonstrate “(1) an injury in fact, (2) a sufficient causal

connection between the injury and the conduct complained of, and (3) a

likel[ihood] that the injury will be redressed by a favorable decision.” Susan B.

Anthony List v. Driehaus, 573 U.S. 149, 157-58 (2014) (internal quotation marks

omitted) (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992)). A plaintiff

successfully pleads an injury in fact by alleging “that he or she suffered ‘an invasion

of a legally protected interest’ that is ‘concrete and particularized’ and ‘actual or

imminent, not conjectural or hypothetical.’” Spokeo, Inc. v. Robins, 578 U.S. __, 136

S. Ct. 1540, 1548 (2016), as revised (May 24, 2016) (quoting Lujan, 504 U.S. at 560-61);

see also Cottrell v. Alcon Labs., 874 F.3d 154, 162 (3d Cir. 2017) (citation omitted).

      A plaintiff seeking injunctive relief bears the burden of establishing that they

are “‘likely to suffer future injury’ from the defendant’s conduct.” In re Johnson &

Johnson Talcum Powder Prods. Mktg., Sales Practices & Liab. Litig., 903 F.3d 278,

292 (3d Cir. 2018) (quoting McNair v. Synapse Grp., Inc., 672 F.3d 213, 223 (3d Cir.

2012)). In class actions, at least one named plaintiff must satisfy this future injury

requirement. McNair, 672 F.3d at 223 (citations omitted).

      Plaintiffs’ second amended complaint is devoid of any allegation of future

injury. (See Doc. 38). Recognizing this deficiency, plaintiffs seek leave to amend

                                            5
“to plead additional facts that will support their standing to seek injunctive relief,

including but not limited to facts showing that Plaintiffs still plan to purchase Rite

Aid products in the future.” (Doc. 59 at 28, 32). But intent to purchase Rite Aid

nutritional supplements in the future does not alone establish an actual or

imminent future injury. And any suggestion that plaintiffs may be harmed by a

future purchase of Rite Aid nutritional supplements is far too speculative to justify

injunctive relief. See McNair, 672 F.3d at 224-25.

      The law instead presumes that individuals “act rationally[] in light of the

information they possess.” Id. at 225. When an individual suffers an injury and

subsequently becomes aware of the cause of that injury, the law affords that

individual the dignity of assuming that they will not act in a manner which results

again in the same injury. See In re Johnson & Johnson, 903 F.3d at 292-93; McNair,

672 F.3d at 225 & n.13. To suffer the same injury from a future purchase, plaintiffs

would have to ignore their knowledge and experience regarding Rite Aid’s labeling

practices. See McNair, 672 F.3d at 225 n.15. “In short, [plaintiffs] ask us to presume

they will be fooled again and again….” Id. We decline to do so and accordingly

dismiss their request for injunctive relief.

      B.     Uniform Commercial Code Claims

      Contracts concerning the sale of goods are governed by Pennsylvania’s

Uniform Commercial Code, 13 PA. CONS. STAT. § 1101 et seq. Feingold v. Win-Vent,

Inc., 562 A.2d 830, 831 (Pa. Super. Ct. 1989) (citing 13 PA. CONS. STAT. § 2102). A

buyer who accepts goods under a contract must notify the seller of an alleged

breach “within a reasonable time after he [or she] discovers or should have

                                               6
discovered [said] breach.” 13 PA. CONS. STAT. § 2607(c)(1). Failure to notify the

seller bars the buyer from obtaining “any remedy” under the Uniform Commercial

Code. 13 PA. CONS. STAT. § 2607(c)(1). Pre-suit notification is a condition

precedent to recovery, and the buyer has the burden of pleading compliance with

Section 2607. See Vanalt Elec. Constr. Inc. v. Selco Mfg. Corp., 233 F. App’x 105,

111 (3d Cir. 2007) (nonprecedential); Incubadora Mexicana, SA de CV v. Zoetis, Inc.,

310 F.R.D. 166, 173-74 (E.D. Pa. 2015). In class actions, this pre-suit notice

requirement applies to the class as well as the named plaintiffs. See Samuel-

Bassett v. Kia Motors Am., Inc., 34 A.3d 1, 35 (Pa. 2011).

      Plaintiffs assert claims for breach of contract and implied and express

warranties. The second amended complaint is silent as to whether plaintiffs

provided notice to Rite Aid of the alleged breach before commencing this litigation.

(See Doc. 38). Plaintiffs are therefore barred from obtaining “any remedy” for these

alleged breaches. See 13 PA. CONS. STAT. § 2607(c)(1). This deficiency warrants

dismissal of plaintiffs’ claims for breach of contract, implied warranty, and express

warranty. We will grant plaintiffs leave to amend these claims to assert any facts in

their possession pertinent to this pleading requirement.

      Plaintiffs’ breach-of-contract claim will also be dismissed for failure to state a

claim. A breach of contract claim in Pennsylvania has three elements: “(1) the

existence of a contract that includes its essential terms; (2) a breach of that

contract; and (3) damages resulting from the breach.” Hershey Creamery Co. v.

Liberty Mut. Fire Ins. Co., 386 F. Supp. 3d 447, 454–55 (M.D. Pa. 2019) (Conner, C.J.)

(citing Meyer, Darragh, Buckler, Bebenek & Eck, P.L.L.C. v. Law Firm of Malone

                                           7
Middleman, P.C., 137 A.3d 1247, 1258 (Pa. 2016)). A sale of goods constitutes a

contract under Pennsylvania law. See 13 PA. CONS. STAT. § 2106(a). The parties

dispute whether product labels can give rise to contractual obligations sufficient to

support a breach-of-contract claim. (See Doc. 53 at 8-9; Doc. 59 at 18-19). We need

not resolve this issue. Assuming arguendo that product labels can create

contractual obligations, plaintiffs fail to state a plausible breach of those obligations.

       In Pennsylvania, the alleged contract “should be read as a whole … to give

effect to its true purpose” and “must be interpreted to give effect to all of its

provisions.” Commonwealth ex rel Kane v. UPMC, 129 A.3d 441, 463-64 (Pa. 2015)

(citations omitted). The bottles at issue here have front and back labels that

together constituted the terms of any contract that might have been formed. (See,

e.g., Doc. 38 at 22, Figure 5a). Plaintiffs do not allege that Rite Aid breached the

totality of the contract or its “true purpose.” Rather, they only claim that the

principal display panel label and price label were misleading when read in isolation.

(Id. ¶¶ 56, 60, 63, 65, 69, 72). Plaintiffs have not stated a plausible basis for Rite

Aid’s purported breach, nor have they cited any authority to support the conclusion

that the four corners of the alleged contract begin and end with the principal

display panel label. We will therefore dismiss plaintiffs’ breach of contract claim

without prejudice and we will grant leave to amend.

       C.     Economic Loss Doctrine

       Rite Aid also moves to dismiss plaintiffs’ UTPCPL and common-law tort

claims via the economic loss doctrine. (See Doc. 53 at 4-8). The economic loss

doctrine “prohibits plaintiffs from recovering in tort economic losses to which their

                                             8
entitlement flows only from a contract.” Werwinski v. Ford Motor Co., 286 F.3d 661,

671 (3d Cir. 2002) (quoting Duquesne Light Co. v. Westinghouse Elec. Corp., 66 F.3d

604, 618 (3d Cir. 1995)). But it does not apply where “the plaintiff can establish the

defendant’s breach of a legal duty arising under common law that is independent of

any duty assumed pursuant to contract.” Duhring Res. Co. v. United States, No. 18-

1289, __ F. App’x __, 2019 WL 2359392, at *4 (3d Cir. June 4, 2019) (nonprecedential)

(quoting Dittman v. Univ. of Pittsburgh Med. Ctr., 196 A.3d 1036, 1038 (Pa. 2018)).

      District courts in the Third Circuit are divided as to whether the economic

loss doctrine bars UTPCPL claims. See McDonough v. State Farm Fire & Cas. Co.,

365 F. Supp. 3d 552, 559-60 (E.D. Pa. 2019) (collecting cases). Rite Aid argues that

we are bound by the Third Circuit’s decision in Werwinski v. Ford Motor Co., 286

F.3d 661 (3d Cir. 2002), which “predicted that the Pennsylvania Supreme Court

would hold that the economic loss doctrine applies to UTPCPL claims.” (Doc. 53 at

5 (quoting Werwinski, 286 F.3d at 671); see also Doc. 65 at 2-5). Plaintiffs respond

that we are not bound by Werwinski because Pennsylvania law has changed in the

17 years since that decision, with the Pennsylvania Superior Court twice holding

that the economic loss doctrine does not bar UTPCPL claims. (Doc. 59 at 2-8). We

agree with plaintiffs and other courts in this circuit in concluding that

Pennsylvania’s economic loss doctrine, as interpreted by Pennsylvania courts, does

not bar plaintiffs’ UTPCPL claim.

      A predictive ruling by the Third Circuit is binding on its district courts absent

“clear statement by the Pennsylvania Supreme Court to the contrary or other

persuasive evidence of a change in Pennsylvania law.” Smith v. Calgon Carbon

                                           9
Corp., 917 F.2d 1338, 1343 (3d Cir. 1990) (alteration in original). District courts need

not adhere to a predictive ruling if state courts later prove that prediction to be

wrong amounting to a persuasive “intervening change[] in the law.” McDonough v.

State Farm Fire & Cas. Co., 365 F. Supp. 3d 552, 560-61 (E.D. Pa. 2019) (collecting

cases); see also Busch v. Domb, No. 17-2012, 2017 WL 6525779, at *4 (E.D. Pa. Dec.

21, 2017) (“[W]hen we are applying state law and there is persuasive evidence that it

has undergone a change, we are not bound by our previous panel decision if it

reflected our reliance on state law prior to its modification.” (quoting Robinson v.

Jiffy Executive Limousine Co., 4 F.3d 237, 239–40 (3d Cir. 1993)); Lovelace v.

Nationwide Mut. Ins. Co., No. 18-2701, 2018 WL 3818911, at *3 (E.D. Pa. Aug. 10,

2018) (“District courts are not bound by a court of appeals’ prediction when

intermediate state appellate courts indicate that the prediction was wrong.” (citing

Busch, 2017 WL 6525779, at *4)). We conclude that there is evidence of a persuasive

change in Pennsylvania law.

      Werwinski was based on scant “federal and state decisions interpreting

Pennsylvania law” that “shed little light on the question at issue.” Werwinski, 286

F.3d at 675. Its prediction also relied on Pennsylvania’s “lack of hospitality to tort

liability for purely economic loss.” Id. (citations omitted). But Pennsylvania state

court jurisprudence on the economic loss doctrine has changed significantly since

that decision. Specifically, the Pennsylvania Superior Court has twice concluded

that UTPCPL claims are not barred by the economic loss doctrine. See Dixon v.

Nw. Mut., 146 A.3d 780, 790 (Pa. Super. Ct. 2016); Knight v. Springfield Hyundai, 81

A.3d 940, 951-52 (Pa. Super. Ct. 2013). And the Pennsylvania Supreme Court has

                                           10
clarified that Pennsylvania courts are not in fact hostile to tort liability for purely

economic loss; per contra, the court announced less than one year ago that “purely

‘economic loss’ may be recoverable under a variety of tort theories.” Dittman, 196

A.3d at 1052 (citation omitted).

      The binding law on Pennsylvania litigants is that of Dixon and Knight, not

Werwinski. When federal courts are sitting in diversity jurisdiction and legal rules

dictate the outcome, that outcome “[should] be substantially the same … as it would

be if tried in a state court.” Busch, 2017 WL 6525779, at *5 (quoting Chamberlain v.

Giampapa, 210 F.3d 154, 158–59 (3d Cir. 2000)). We decline to apply a federal

standard diametrically opposed to the state standard, which would promote the

“unwelcome” practice of forum shopping. Lovelace v. Nationwide Mut. Ins. Co.,

No. 18-2701, 2018 WL 3818911, at *3 (E.D. Pa. Aug. 10, 2018); see also Hanreck v.

Winnebago Indus., Inc., No. 16-CV-1163, 2019 WL 1383509, at *15 (M.D. Pa. Mar. 27,

2019). We will therefore permit plaintiffs’ UTPCPL claims.

      The Werwinski court also predicted that the Pennsylvania Supreme Court

would bar intentional fraud claims under the economic loss doctrine. Werwinski,

286 F.3d at 675-80. Pennsylvania law has not changed with regard to fraudulent

misrepresentation, and courts continue to foreclose fraudulent misrepresentation

claims under the economic loss doctrine. See, e.g., Pansini v. Trane Co., No. 17-

3948, 2018 WL 1172461, at *6 (E.D. Pa. Mar. 6, 2018); see also Dittman, 196 A.3d at

1054 (addressing negligence-based claims). Under the circumstances, we remain

bound by Werwinski’s holding that the economic loss doctrine bars fraudulent

misrepresentation claims.

                                            11
      We also agree with Rite Aid that, assuming a contract exists, the alleged

fraud is “intrinsic to the contract” and does not fall within the Third Circuit’s

fraudulent inducement exception to the economic loss doctrine. “[I]ntentional

misrepresentation claims are generally preempted by the economic loss rule,”

except where “a defendant committed fraud to induce another to enter a contract.”

Whitaker v. Herr Foods, Inc., 198 F. Supp. 3d 476, 490 (E.D. Pa. 2016) (quoting Reilly

Foam Corp. v. Rubbermaid Corp., 206 F. Supp. 2d 643, 658 (E.D. Pa. 2002)); see also

Werwinski, 286 F.3d at 680-81. Plaintiffs have not alleged a fraud “external” to the

parties’ alleged contractual obligations, i.e., a fraud that does not relatedly solely to

“the quality or characteristics of the goods sold.” Whitaker, 198 F. Supp. 3d at 490.

Moreover, this is the type of claim plaintiffs’ warranty allegations are designed to

address. Plaintiffs’ fraudulent misrepresentation claim will therefore be dismissed. 1

      D.     Unjust Enrichment

      Unjust enrichment is “the retention of a benefit conferred by another,

without offering compensation, in circumstances where compensation is reasonably


      1
         Rite Aid also moves to dismiss plaintiffs’ negligent misrepresentation claim
under the economic loss doctrine. Pennsylvania’s economic loss doctrine does not
categorically bar negligence claims. See Dittman, 196 A.3d at 1054. The validity of
a negligent misrepresentation claim instead “turns on the determination of the
source of the duty plaintiff claims the defendant owed.” Id. (citation omitted). If the
alleged breach is “independent[] of any contract duties between the parties,”
plaintiffs’ tort claim may survive. Id. This determination, in turn, depends on the
existence of a contract and the specific terms of the alleged contract. We decided
supra to grant plaintiffs leave to amend their breach of contract claims with a
specific focus on the terms of the alleged contract. Because plaintiffs’ amendment
may inform our application of the economic loss doctrine as to the negligent
misrepresentation claim, we will deny without prejudice Rite Aid’s motion to
dismiss it.


                                            12
expected, and for which the beneficiary must make restitution.” Commonwealth by

Shapiro v. Golden Gate Nat’l Senior Care LLC, 194 A.3d 1010, 1034 (Pa. 2018)

(quoting Roethlein v. Portnoff Law Assocs., Ltd., 81 A.3d 816, 825 n.8 (Pa. 2013)). In

the Commonwealth of Pennsylvania, unjust enrichment claims fall into two

categories. The first is a quasi-contractual theory of liability, in which case the

unjust enrichment claim is pled in the alternative to a breach of contract. See

Khawaja v. RE/MAX Cent., 151 A.3d 626, 633 (Pa. Super. Ct. 2016). The second is a

theory based on underlying tortious conduct, in which case the unjust enrichment

claim is a companion claim to the underlying tort. See Steamfitters Local Union

No. 420 Welfare Fund v. Philip Morris, Inc., 171 F.3d 912, 936 (3d Cir. 1999) (quoting

RESTATEMENT OF RESTITUTION § 3 cmt. a (AM. LAW INST. 1937)). Under the second

theory, the success of the unjust enrichment claim is dependent on the success of its

predicate tort. See Steamfitters, 171 F.3d at 937.

      Plaintiffs’ unjust enrichment claim is ambiguous as to whether it sounds in

contract or tort. (See Doc. 38 ¶¶ 194-202). Plaintiffs do not disavow either theory.

(See Doc. 59 at 34 & n.9). Nevertheless, this ambiguity is inconsequential because

plaintiffs can proceed under either theory. Because plaintiffs’ underlying tort claim

survives this stage of litigation, plaintiffs may proceed on a tortious theory of unjust

enrichment. Plaintiffs may also advance a quasi-contractual claim because we




                                           13
dismissed their claim for breach of contract. 2 For these reasons, we will deny Rite

Aid’s motion to dismiss plaintiffs’ unjust enrichment claim.

      E.     Class Certification

      Rite Aid moves to dismiss plaintiffs’ proposed subclass of Pennsylvania

consumers, arguing that plaintiffs cannot represent a class to which they do not

belong. (Doc. 53 at 16). Rite Aid does not specify whether it advances this

argument as an Article III standing issue or a Rule 23 adequacy issue. 3 (See id.)

Once the named plaintiff in a class action demonstrates that they have individual

standing to sue, “there remains no further separate class standing requirement in

the constitutional sense.” In re Prudential Ins. Co. Am. Sales Practice Litig. Agent

Actions, 148 F.3d 283, 306-07 (3d Cir. 1998). Thus, Rule 23 is the appropriate vehicle

to test whether plaintiffs are members of the class they seek to represent, as well as

whether they share injuries and interests with that class. See Neale v. Volvo Cars of




      2
        Rite Aid argues that we must dismiss plaintiffs’ unjust enrichment claim
“because Plaintiffs allege the existence of a contract.” (Doc. 53 at 14 n.2). We
disagree. A party may plead a quasi-contractual theory of unjust enrichment in the
alternative to a breach of contract when the parties dispute the existence or validity
of a contract. See Vantage Learning (USA), LLC v. Edgenuity, Inc., 246 F. Supp. 3d
1097, 1100 (E.D. Pa. 2017) (collecting cases); AmerisourceBergen Drug Corp. v.
Allscripts Healthcare, No. 10-6087, 2011 WL 3241356, at *3 & n.4 (E.D. Pa. July 29,
2011) (same); see also FED. R. CIV. P. 8(d)(3). Rite Aid submits that “the mere
purchase of a consumer good … [does not] establish a valid and enforceable
contract.” (Doc. 53 at 9). Therefore, plaintiffs may proceed on a quasi-contractual
theory of unjust enrichment.
      3
         The Supreme Court has acknowledged an inconsistency in its case law
regarding whether this inquiry should be analyzed as an Article III standing issue
or a Rule 23 adequacy issue. See Gratz v. Bollinger, 539 U.S. 244, 263 n.15 (2003). In
light of this inconsistency, we defer to settled Third Circuit precedent.


                                          14
N. Am., LLC, 794 F.3d 353, 368 (3d Cir. 2015). Rite Aid does not dispute that Silva

and Avenetti have individual Article III standing to bring the claims asserted in the

second amended complaint. (See Docs. 53, 65). Therefore, we will exercise our

discretion and defer resolution of this issue until the Rule 23 stage.

IV.   Conclusion

      For the foregoing reasons, we will grant Rite Aid’s motion to dismiss

plaintiffs’ request for injunctive relief as well as their claims for breach of contract,

implied warranty, express warranty, and fraudulent misrepresentation. We will

deny the motion in all other respects. An appropriate order shall issue.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania


Dated:    September 19, 2019
